Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in a telephone correspondence with Hamid Piroozi on September 15, 2021.

IN THE CLAIMS:
Amend claims 9 and 19 as follows:
9.	 The method of claim 
            
                
                    
                        f
                    
                    
                        r
                    
                
                =
                
                    
                        c
                    
                    
                        
                            
                                4
                                L
                                
                                    
                                        
                                            ε
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                    
                                
                            
                        
                    
                
            
        
Where, c is speed of light, L is the length of the sensor, and εeff is the effective dielectric permittivity constant of the composite structure with the plurality of particles embedded therein.

19. 	The system of claim 
            
                
                    
                        f
                    
                    
                        r
                    
                
                =
                
                    
                        c
                    
                    
                        
                            
                                4
                                L
                                
                                    
                                        
                                            ε
                                        
                                        
                                            e
                                            f
                                            f
                                        
                                    
                                
                            
                        
                    
                
            
        
Where, c is speed of light, L is the length of the sensor, and εeff is the effective dielectric permittivity constant of the composite structure with the plurality of particles embedded therein.

EXAMINER'S COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
Safai et al (US7307431B2) and Von Herzen et al (US2018/0202990A1) and Tidrow et al (US6875369B1).
4.	Safai et al teaches, a system and method for inspecting a composite structure to assess material properties. The material properties can be established during manufacture such as initial resin curing of a composite structure or alternatively through heat degradation or mechanical stress applied to the structure during use. The RF Sweep generator 14 will typically create a signal having a waveform corresponding to the desired wavelength and used to drive the microwave transmitter. Microwave transmitter 16 is typically placed at an angle 26 relative to the surface 22 to be inspected, and located in a position such that the micro wave energy 32 transmitted from the transmitter is directed toward the area 24 to be inspected. The RF Sweep generator 14 will typically create a signal having a waveform corresponding to the desired wavelength and used to drive the microwave transmitter 16. As a result of receiving the signal from the RF Sweep generator, the microwave transmitter transmits RF energy having the desired wavelength in the microwave band. The microwave band generally corresponds to wavelengths approximately in the range of 30 centimeters (corresponding to a frequency of 1 gigahertz (GHz)) to 1 millimeter (corresponding to a frequency of 300 GHz). Typically the scanning frequencies will be from 8–14 GHz, depending on the structural characteristics of the inspected structure. Some of the microwave energy that is transmitted by the transmitter 16 is scattered off the surface to be inspected and received by the microwave receiver 20. 
5.	Von Herzen et al teaches, a cement monitoring composition 100, as shown in FIGS. 1 and 2 is provided, comprising a plurality of wireless sensors 102, wherein each sensor comprises a sensor component 400 comprising a temperature sensing element 402, a pressure sensing element 404, a stress/strain sensing element 406, and an acoustic sensing element 408. As described herein, suitably sensor component is on the scale of centimeters to about microns. The invention encompasses a system comprising a smart sensing cement that is capable of real-time, continuous monitoring of cement conditions. The cement monitoring compositions described herein suitably further comprising one or more data collection components 104 as shown in FIGS. 1 and 2. Such data collection components can provide energizing functions to the sensors and data telemetry relay functions to collect data from the 
6.	Tidrow et al. teaches, an FE/PE material comprising Ba0.6Sr0.4Y0.05Ta0.05Ti0.09O3, which is highly tunable, has a low E, and a low variation in E over the entire military specification range of temperature (-50° C. to 100° C.); Fig 2, Col. 10, Ln. 55-57 The room temperature microwave properties are found to be competitive with those of a Ba0.6Sr0.4Y0.05Ta0.05TiO3/MgO composite with a 2/3-weight-% ratio of MgO.
7.	The prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the sensor is a hairpin resonator having a length L, and wherein the translation of the resonance frequency to stress within the composite is based on a predetermined stress-resonance frequency relationship associated with the composite material and the plurality of particles.”

Allowable Subject Matter
8.	Claims 1 – 7, 9 – 17, and 19 – 22 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
10.	In re claim 1, the prior art does not teach suggest, alone or in combination with the rest of the limitations in the claim, “wherein the sensor is a hairpin resonator having a length L, and wherein the translation of the resonance frequency to stress within the composite is based on a predetermined stress-resonance frequency relationship associated with the composite material and the plurality of particles.”
11. 	In re claim 11, the prior art does not teach suggest, alone or in combination with the rest of the limitations in the claim, “wherein the sensor is a hairpin resonator having a length L, and wherein the translation of the resonance frequency to stress within the composite is based on a predetermined stress-resonance frequency relationship associated with the composite material and the plurality of particles.”
Claims 2, 3, 5, 6, 10, 21, and 22 are allowed due to their dependencies on claim 1. Claim 4 is allowed due to its dependency on claim 3. Claim 7 is allowed due to its dependency on claim 6. Claim 9 is allowed due to its dependency on claim 7. Claims 12, 13, 15, 16, and 20 are allowed due to their dependencies on claim 11. Claim 14 is allowed due to its dependency on claim 13. Claim 17 is allowed due to its dependency on claim 16. Claim 19 is allowed due to its dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/J.O.N/
Examiner
Art Unit 2866



/FARHANA A HOQUE/Primary Examiner, Art Unit 2866